ORIGINAL
       1fn tbe mtniteb          ~tates              Because Mr. Fries is proceeding pro se, the Court must liberally construe his
pleading to "see if he has a cause of action somewhere displayed." Straughter v. United
States, 89 Fed. Cl. 755, 760 (2009) (internal citation omitted). The Court takes this duty
seriously and has reviewed Mr. Fries's complaint carefully; however, it cannot discern a
plausible cause of action therein. See, e.g., Rockefeller v. Chu, 471 F. App'x 829, 830
(10th Cir. 2012) ("[A] court may ... dismiss a complaint under [Federal] Rule [of Civil
Procedure] 12(b)(6) for failure to state a claim if it is patently obvious that the plaintiff
could not prevail on the facts alleged, and allowing him an opportunity to amend his
complaint would be futile." (internal quotation omitted)); see also Straughter, 89 Fed. Cl.
at 760 ("Although prose plaintiffs are given some leniency in presenting their case, their
pro se status does not immunize them from pleading facts upon which a valid claim can
rest[.]" (internal citation omitted)).

        Although the Court should exercise leniency with respect to mere formalities with
a prose party, it may not take a similarly liberal view with jurisdictional requirements. See
Nasharr v. United States, 105 Fed. Cl. 114, 117 (2012); accord Kelley v. Sec'y, U.S. Dep't
of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) ("We agree that leniency with respect to
mere formalities should be extended to a prose party, ... [but] a court may not similarly
take a liberal view of [a] jurisdictional requirement and set a different rule for pro se
litigants only."). The Tucker Act, 28 U.S.C. § 1491, limits the Court's jurisdiction to civil
suits against the United States for money damages not sounding in tort. However, Mr.
Fries alleges criminal and tortious wrongdoing by the state of Florida, hospitals, and private
individuals. He does not include the United States as a defendant and the Court finds no
set of facts in the filed pleadings that demonstrates a claim against the United States, or
that falls within this Court's Tucker Act jurisdiction. Thus, the Court finds that any further
expenditure of governmental resources in preparing a defense to Mr. Fries's claims would
be a waste of public funds.

        Accordingly, for the foregoing reasons, Mr. Fries's complaint is dismissed for
failure to state a claim upon which relief can be granted and lack of subject matter
jurisdiction. The Clerk is directed to dismiss Plaintiffs complaint without prejudice.

       IT IS SO ORDERED.


                                                  THOMAS C. WHEELER
                                                  Judge




                                              2